DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
In the manner set forth in MPEP 609.05(b), the Examiner has considered all of the references submitted as part of the Information Disclosure Statement(s), but has not found any to be particularly relevant.  If Applicant is aware of pertinent material in the references, Applicant should so state in a response to this Office action.
Applicant is reminded that MPEP 2004 states:
“It is desirable to avoid the submission of long lists of documents if it can be avoided.  Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance.  See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff ’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974).  But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995)”.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Michael J. Marcin (Reg. No. 48,198) on 11/3/21.
In the claims:
Claim 1 has been changed to ---A computer-implemented method for determining repair operations to a damaged vehicle, comprising: receiving a plurality of images of the vehicle;

determining, using the confidence value for each of the one or more classifications and a pre-determined confidence value threshold, one or more repair operations for each of the parts of the vehicle; and outputting the determined one or more repair operations for each of the parts of the vehicle.---

Claim 32 is cancelled.

Allowable Subject Matter
Claims (17-31) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant states “Taliwal does not disclose this recitation because every reference to a probability in Taliwal is related to a probability that a different part is damaged.  For example, [0192] of Taliwal discloses, “there is one random variable for damage level of each of the vehicle parts. The nodes corresponding to a pair of parts are connected by an edge if they are neighboring parts, since damage to one is likely to result in damage to the other. A probability distribution is defined on these random variables that specifies the probability for each subset of the parts that that subset is damaged while its complement is not damaged.” Thus, this disclosure is related to determining if a neighboring part to a damaged part is damaged.  
Likewise, [0197] of Taliwal discloses, “[t]he MRF is used to predict damage to interior parts as follows: given a new claim the values of yc corresponding to the exterior parts are fixed at the outputs of the corresponding part CNNs. The values of yc corresponding to interior parts are then chosen to maximize the probability p(y|.theta.). For any interior parts if yc exceeds a pre-defined threshold, it is regarded as damaged. Otherwise it is regarded as undamaged.” That is, (See applicant’s supplemental remarks dated 11/3/21.  See attachment)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        November 5, 2021